Per Curiam.

We begin our review by noting that the appellate court judgment was rendered without the benefit of our recent decision in Clementi v. Wean United, Inc. (1988), 39 Ohio St. 3d 342, 530 N.E. 2d 909. Clementi, in applying R.C. 4123.84’s statute of limitations to “flow-through” conditions, requires any motion for additional allowance to be filed within two years “of the time claimant knew or should have known of the additional condition.” Id. at syllabus.
Applying Clementi to the present facts, we must determine whether appellee knew or should have known of the psychiatric condition prior to December 6, 1980 — the date two years prior to her application. We answer this question in the negative. While the reports of Drs. Larrick, Smith, Loomis and Ridgeway preceded the above date, we are unconvinced that their references to a possible psychiatric condition were sufficient to put appellee on notice of a psychiatric condition related to her industrial injury. Absent such evidence, we find appellee’s application timely.
Accordingly, we reverse that portion of the appellate judgment finding R.C. 4123.84’s statute of limitations inapplicable to the case at bar. We, however, affirm that portion of the judgment finding that appellee’s application was timely filed and reversing the decision of the court of common pleas.

Judgment reversed in part and affirmed in part.

Moyer, C.J., Wright, H. Brown and Re snick, JJ., concur.
Sweeney and Douglas, JJ., concur in judgment only.
Holmes, J., concurs in part and dissents in part.